Order entered May 6, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01490-CR

                         ANTHONY WAYNE MANGIAFICO, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 194th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F12-28019-M

                                            ORDER
       The Court REINSTATES the appeals.

       On March 18, 2014, we ordered the trial court to make findings regarding why the clerk’s

and reporter’s records had not been filed. We received the clerk’s record on May 1, 2014. We

ADOPT the findings that: (1) appellant desires to pursue the appeal; (2) appellant is indigent

and is represent by court-appointed counsel; (3) counsel timely requested the record; (4) Belinda

Baraka is the court reporter who recorded the proceedings; (5) Ms. Baraka’s explanation for the

delay in filing the record is her workload; and (6) Ms. Baraka requested until June 2, 2014 to file

the reporter’s record.

       We ORDER Belinda Baraka, official court reporter of the 194th Judicial District Court,

to file the complete reporter’s record, including exhibits, by JUNE 2, 2014.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.


                                                   /s/   LANA MYERS
                                                         JUSTICE